Exhibit 10.1
 
Dated March 26, 2010
between
Kalex Multi-Layer Circuit Board (Zhongshan) Co., Ltd
as Borrower
and
China Construction Bank Zhongshan Branch
as Lender
 
CREDIT FACILITY CONTRACT

 



--------------------------------------------------------------------------------



 



This Credit Facility Contract (the “Contract”) is entered into
BY AND BETWEEN
Kalex Multi-Layer Circuit Board (Zhongshan) Co., Ltd, located at Guang Fu Road,
Luosha Yongning, Zhongshan P.R.C. 528415 with Mr. Daniel J. Weber as its legal
representative (or principal officer) and its telephone number 0760-22186367
(“Party A”);
and
CHINA CONSTRUCTION BANK ZHONGSHAN BRANCH, located at 47 Zhongshan San Road ,
Zhongshan P.R.C. 528400 with Mr. Zhenli Zhang as its principal officer and and
its telephone number being 0760-88387136 (“Party B”).

2



--------------------------------------------------------------------------------



 



WHEREAS

  (1)   Party A wishes to apply to Party B for credit facilities, and Party B
agrees to grant to Party A such credit facilities.     (2)   NOW THEREFORE upon
consultation in accordance with applicable laws and regulations, both parties
hereto agree as follows:

1. CREDIT FACILITY

  1.1   Party B shall provide to Party A a credit facility in an amount up to
RMB 200,000,000 (the “Credit Facility”).         The Credit Facility referred
hereto is the maximum available principal amount of the RMB loans that may be
granted by Party B to Party A at any specific time within the Availability
Period. Party A may utilize the Credit Facility within the Availability Period
on a revolving basis if Party A applies for RMB loans. Regardless of the number
of drawdowns and the amount of each loan, Party A may make consecutive
applications for loans as long as the total amount of the unpaid principal
hereunder does not exceed the Credit Facility; provided, however, that the
aggregate of the loan amount Party A is applying for and the loan amount that
remains unpaid by Party A hereunder may not exceed the Credit Facility.        
The Credit Facility loan referred hereto means any loan drawn by Party A
utilizing the Credit Facility pursuant hereto.

2. AVAILABILITY PERIOD OF CREDIT FACILITY

  2.1   The availability period of the Credit Facility shall commence on date of
signing of this Contract and end on December 8, 2010 (the “Availability
Period”). The expiration date of each loan drawn during the Availability Period
shall not be subject to the expiration of the Availability Period.         When
the Availability Period expires, any Credit Facility which has not been utilized
shall be cancelled automatically.         The term of each individual loan means
the period commencing on the drawdown date of such loan and ending on the agreed
repayment date.

3. UTILIZATION OF CREDIT FACILITY

  3.1   During the Availability Period, Party A may make application for a loan
as needed within the limit of the Credit Facility. The parties shall undergo
relevant procedures according to provisions in Article 6 herein. The Drawdown
Notification for each loan shall govern the amount, interest rate, term and
purpose of such loan.     3.2   If a security provider has performed its
security obligations in accordance with a security contract, the Credit Facility
shall be reduced by an amount equal to the principal amount with respect to
which the security provider has performed such security obligations.     3.3  
The amount of loan that Party A applies for each time shall be not less than RMB
5,000,000 and the tenor shall be not less than 10 days or more than 12 months.

3



--------------------------------------------------------------------------------



 



4. INTEREST RATE ON THE LOAN, DEFAULT INTEREST RATE, INTEREST CALCULATION AND
SETTLEMENT

  4.1   Interest Rate on the Loan ( the “Loan Rate”)         The interest rate
on each loan hereunder shall be an annual rate: in terms of individual RMB Loans
the annual interest rate shall be 0% below (the “Floating Percentage”) of the
Base Rate. The loan rate shall, during the period between the date when interest
commences to accrue (the “Interest Commencement Date”) and the date when all the
principal amount and interest accrued thereon have been fully repaid, be
adjusted once every month in accordance with the Base Rate on the interest rate
adjustment date and the Floating Percentage. The interest rate adjustment date
shall be a date corresponding to the Interest Commencement Date in the month
when such interest rate is adjusted. If there is no such a date corresponding to
the Interest Commencement Date in such month, interest rate adjustment date
shall be the last day of such month.     4.2   Default Interest Rate         The
default interest rate on each loan hereunder shall be calculated as follows:

  (1)   If Party A does not use the loan amount hereunder for purposes as agreed
(“Misappropriation”), the penalty interest rate on such loan amount shall be 50%
above the Loan Rate. If the Loan Rate is adjusted according to Article 4.1
hereof, the default interest rate shall be adjusted in accordance with the
adjusted Loan Rate and the upward floating percentage set out in this Article
4.2(1).     (2)   The default interest rate on overdue loan amount shall be 30%
above the Loan Rate. If the Loan Rate is adjusted according to Article 4.1
hereof, such default interest rate shall be adjusted in accordance with the
adjusted Loan Rate and the upward floating percentage set out in this
Article 4.2(2).     (3)   If Misappropriation and overdue payment occur
concurrently, the default interest shall be calculated and compounded in
accordance with the higher of the two default interest rates provided for in
Articles 4.2(1) and 4.2(2) herein.

  4.3   If Party A plans to draw RMB Loan at the time of drawdown of each
individual loan, the parties may agree on the Loan Rate and default interest
rate in the Drawdown Notification, or may otherwise opt to use the Loan Rate and
the default interest rate provided herein. If the parties fail to reach
agreement regarding the interest rate, Party B has the right to refrain from
releasing such loan.     4.4   In the event the Loan Rate or the default
interest rate stipulated in the drawdown notice is different from those provided
herein, the rate stipulated in the Drawdown Notification shall prevail.     4.5
  The Interest Commencement Date provided in Article 4 refers to the date on
which the principal of each individual loan have been deposited into the bank
account designated by Party A.     4.6   The Base Rate provided in Article 4
means the lending interest rate quoted by the People’s Bank of China (the
“PBOC”) for loans with the same tenor and within the same category. If the PBOC
no longer publishes such lending interest rate, the Base Rate shall mean, unless
agreed otherwise between the parties, the lending interest rate with the same
tenor and within the same category

4



--------------------------------------------------------------------------------



 



      generally accepted by the banking industry or an interest rate commonly
used for a loan with the same tenor and within the same category.     4.7   The
loan interest shall commence to accrue as of the date when the proceeds of such
loan have been deposited into the bank account designated by Party A. Interest
on the loan shall be computed daily with the daily interest rate equal to 1/360
of the annual interest rate. If Party A fails to pay interest on the interest
settlement date as provided herein, the interest shall be compounded as of the
date immediately following the applicable interest settlement date.     4.8  
Interest Settlement

  4.8.1   For a loan subject to a fixed interest rate, the interest accrued
thereon shall be calculated in accordance with the agreed fixed interest rate.
For a loan subject to a floating interest rate, the interest accrued thereon
shall be calculated in accordance with the interest rate determined for each
interest rate floating period. If the interest rate has been adjusted more than
once during a single interest settlement period, the interest during each
interest rate floating period shall be calculated first and the total interest
accrued during such interest settlement period shall be the aggregate amount of
all the interest accrued during each interest rate floating periods within such
interest settlement period.     4.8.2   The interest accrued on the loans
hereunder shall be settled in accordance with (2) of the following:

  (1)   on a monthly basis and the interest settlement date shall be the 20th
day of each month;     (2)   on a quarterly basis and the interest settlement
date shall be the 20th day of the last month of the relevant quarter;     (3)  
other method:                 [Intentionally Left Blank]

5. FACILITY ADMINISTRATION FEE

  5.1   Party A shall pay Party B a facility administration fee in an amount of
Zero within three working days after the execution of the Contract.

6. ADVANCE AND DRAWDOWN

  6.1   Application for Drawdown         If Party A plans to draw any amount
under the Contract, it shall submit a application for drawdown to Party B in
advance. In particular, the application for drawdown of an individual loan in an
amount exceeding RMB10,000,000 shall be submitted five working days in advance.
Party B shall decide whether to advance such loan to Party A within three
working days after receiving Party A’s application for drawdown.     6.2  
Conditions Precedent to Advance         Unless Party B waives all or part of the
following conditions, Party B shall not be obligated to advance any loan unless
the following conditions continuously remain satisfied:

  (1)   Party A has completed all the approval, registration, delivery,
insurance and other statutory procedures in relation to the loans hereunder;

5



--------------------------------------------------------------------------------



 



  (2)   the security has become and remains effective, if a security is
established for the Contract;     (3)   Party A has opened the bank accounts for
drawdown and debt service purposes as Party B requests;     (4)   Party B has
received and approved Party A’s drawdown application after review thereof. If
the aforesaid at drawdown application conforms to the provisions of this
Contract and Party B’s loan policy, Party B is prohibited from refusing to
release such drawdown;     (5)   Party A has paid to Party B the facility
administration fee if required hereunder;     (6)   Party A has not triggered
any event of default hereunder or any event that may adversely impact Party B’s
rights as a creditor;     (7)   the advance to be made by Party B is not
prohibited or restricted by any laws, regulations, rules or competent
authorities; and     (8)   other conditions             [Intentionally Left
Blank].

7. REPAYMENT

  7.1   General Principles for Repayment         Party B has the right to apply
Party A’s repayment first towards payment of any expenses which shall be borne
by Party A as provided hereunder but has been advanced by Party B and the
expenses incurred by Party B for realizing its creditor’s rights. Party B shall
apply the balance of such repayment in the order of interest first and then
principal adhering to the principle that the interest shall be fully repaid
concurrently with the repayment in full of all the principal amounts.         If
for any loan the principal has become overdue for more than ninety days, or the
interest has become overdue for more than ninety days, or as otherwise provided
by the laws, regulations or rules, Party B may first apply Party A’s repayment
towards those expenses set out in the first paragraph of this article. Then
Party B may apply the balance of such repayment towards payment in the order of
principal first and then interest.     7.2   Payment of Interest         Party A
shall pay due interest to Party B on the interest settlement date. The first
interest payment date shall be the first interest settlement date after the
advance of a loan. All the interest and principal amounts outstanding shall be
paid in full on the last repayment date.     7.3   Schedule for Repayment of the
Principal         Party A shall repay the principal amounts in accordance with
the repayment schedule set forth in the relevant drawdown notice.     7.4  
Repayment Method         Party A shall deposit sufficient amount into its bank
account at Party B before the repayment date provided hereunder and transfer
such amount to repay the loan (Party B may also debit such amount from such
account to repay the loan), or transfer such amount from another bank account of
Party A to repay the loan.

6



--------------------------------------------------------------------------------



 



  7.5   Prepayment         Party A may prepay the principal in full or in part
with written notice to Party B thirty (30) working days in advance.         The
interest accrued on the principal to be prepaid shall be calculated on the basis
of the actual number of days lapsed and the Loan Rate provided in Article 4
hereof.         Where Party B approves the prepayment by Party A, Party B has
the right to charge Party A a compensation fee in an amount to be determined in
accordance with the (1) of the following methods:

  (1)   compensation fee=amount of the principal prepaid × number of months
remaining until the scheduled repayment date(the “Remaining Period”)× 0%;
provided, however, that the part of the Remaining Period that falls short of a
month shall be calculated as a full month; or     (2)  
            [Intentionally Left Blank].

      If Party A is obligated to repay the loan in installments and prepay part
of the principal, the prepaid amount shall be applied in the reverse order of
the repayment schedule. After partial prepayment, the outstanding loan shall
still be subject to the Loan Rate provided herein.

8. PARTY A’S RIGHTS AND OBLIGATIONS

  8.1   Party A’s Rights         Party A has the rights to:

  (1)   apply to Party B for drawing the loan in accordance with this Contract;
    (2)   utilize the loans for the purposes provided for hereunder;     (3)  
require Party B to keep confidential the relevant financial information and
manufacturing and operating trade secrets furnished by Party A except provided
otherwise by law, regulations and rules, or required otherwise by the competent
authorities, or agreed otherwise between the both parties;     (4)   reject
Party B or its employees asking for bribes; it has the right to lodge complaint
with the competent authority about such misconduct and any other act of Party B
that may violate the laws and regulations relating to the lending interest rate
and service charges.

  8.2   Party A’s Obligations

  (1)   Party A shall draw the loans and repay the principal and interest in
full and bear the expenses and fees in accordance with this Contract;     (2)  
Party A shall provide its financial, manufacturing and operating information as
the Party B requests. Party A shall provide to Party B the quarterly balance
sheet and the profit and loss statement (or the income and expenditure
statement, if Party A is a public institution) on or before the 15th working day
of the first month of each subsequent quarter, and shall provide the annual cash
flow statement at the end of each year in a timely fashion. Party A shall be
responsible for the accuracy, completeness and validity of the information it
provides, and

7



--------------------------------------------------------------------------------



 



      shall not provide false information or conceal material facts with respect
to its financial and operation status;     (3)   In case of any change in Party
A’s name, legal representative (or principal officer), registered address,
business scope, registered capital, articles of association or any other
registration with industrial and commercial authority, Party A shall notify
Party B in writing of the same and shall provide relevant documents within ten
(10) working days thereafter;     (4)   Party A shall utilize the loans in
accordance with the purposes as provided herein, and shall not misappropriate
the loans, or utilize the loans to carry out any transactions in violation of
the laws and regulations. Party A shall cooperate with Party B in its inspection
of Party A’s manufacturing, operating and financial activities and utilization
of the loans herein. Party A shall not try to evade its repayment obligations
owing to Party B by means of withdrawing capital it has injected, transferring
assets or entering into related-party transactions. Further, Party A shall not
attempt to obtain loans or credit facilities from Party B by using dummy
contracts with its related parties or by pledging such rights as notes
receivable or accounts receivable without actual underlying transactions or by
applying to Party B for discounting the same;     (5)   Party A shall comply
with the regulations relating to environmental protection, if the loans
hereunder shall be utilized for manufacturing or project construction;     (6)  
Without Party B’s consent, Party A shall not mortgage or pledge any assets
acquired by utilizing the loans hereunder for the benefit of a third party
before full repayment of the principal and interest accrued thereon;     (7)  
If Party A qualifies as a group customer, it shall promptly report to Party B
any related-party transactions involving more than 10% of Party A’s net assets,
including (1) the relationship between parties to such transaction; (2) the
transaction and its nature ; (3) the transaction amount or the relevant ratio;
and (4) pricing policy (also applicable to the transactions with no price or
merely nominal price);     (8)   If the loans available hereunder are for fixed
assets or project financing, Party A shall ensure that the proposed projects
have been approved by the competent governmental authorities, there be nothing
in violation of laws or regulations, the capital or other funds available be
fully put in place in accordance with the timetable and proportion as provided,
and the project milestones be achieved as scheduled.

9. PARTY B’S RIGHTS AND OBLIGATIONS

  9.1   Party B is entitled to request Party A to repay the principal, interest
accrued thereon and expenses when due. Party B may exercise any other rights
hereunder and demand Party A to perform any other obligations hereunder.     9.2
  Party B shall advance the loans as provided herein unless the delay in
advancing the loan is caused by any reason attributable to Party A.     9.3  
Party B shall keep confidential the relevant financial documents and
manufacturing and operating trade secrets furnished by Party A, except otherwise
provided by the laws, regulations and rules, or required by the competent
authorities, or agreed between the parties hereto.

8



--------------------------------------------------------------------------------



 



  9.4   Party B shall not bribe Party A or its employees, nor request any bribe
or accept any bribe offered by Party A.     9.5   Party B shall not engage in
any activity which is dishonest or will be detrimental to Party A’s lawful
interest.

10. DEFAULT AND REMEDY

  10.1   Event of Default by Party B and Liabilities

  (1)   If Party B does not advance any loan as provided herein without
justifiable reason, Party A may request Party B to advance such loan in
accordance with the Contract.     (2)   If Party B charges any interest or fee
which is prohibited by the laws or regulations, Party A may request Party B to
refund such interest or fee charged.

  10.2   Event of Default by Party A         The events of default by Party A
shall include:

  (1)   Party A breaches any statutory obligation or any contractual obligation
hereunder; and     (2)   Party A has repudiated its obligations hereunder
expressly or by its conduct.

  10.3   Events that may Adversely Impact Creditor’s Rights

  (1)   the occurrence of any of the following events which Party B believes may
adversely impact its creditor’s rights:         trustee(receiver) appointed,
shareholding restructuring, decrease of its registered capital, restructuring,
division, applying for (or subject to an application for) temporary cessation of
operation or dissolution, revocation, applying for (or subject to an application
for) bankruptcy, change of controlling shareholders/actual controllers, transfer
of material assets, suspension of production or operation, cancellation of
registration, revocation of business license, involvement in material legal
proceedings, severe deterioration in operation and financial condition, legal
representative/principal officer being unable to perform their duties;     (2)  
the occurrence of any of the following events which Party B believes may
adversely impact its creditor’s rights:         Party A fails to repay any other
due debts, including such debts owed to any other branch or organization of
China Construction Bank or to any other third party; Party A transfers mortgaged
assets at a low price or for free; Party A fails to exercise its creditor’s
rights or any other rights; or Party A provides security for a third party;    
(3)   Party A’s shareholder manipulates the independence status of Party A as a
legal person or the limited liability status of the shareholder in order to
evade debts, and Party B believes this manipulation may adversely impact its
creditor’s rights;     (4)   any of the conditions precedent to advance loans
has not been satisfied continuously;

9



--------------------------------------------------------------------------------



 



  (5)   the occurrence of any of the following events upon the guarantor which
Party B believes may adversely impact its creditor’s rights:

  (i)   the guarantor breaches any provision of the guarantee contract, or any
of the representations and warranties it has made proves to be false, wrong or
incomplete;     (ii)   contracting, trustee(receiver) appointed, lease,
shareholding restructuring, decrease of its registered capital, investment,
joint operation, mergers and acquisitions, acquisition and restructuring,
division, joint venture, applying for (or subject to an application for)
temporary cessation of operation or dissolution, revocation, applying for (or
subject to an application for) bankruptcy, change of controlling
shareholders/actual controllers, transfer of material assets, suspension of
production or operation, significant penalty imposed by competent authorities,
cancellation of registration, revocation of business license, involvement in
material legal proceedings, severe deterioration in operation and financial
condition, legal representative/principal officer’s inability to perform their
duties, which may adversely impact its capability as a guarantor;     (iii)  
other events in which the guarantor has lost or may lose its capability as a
guarantor;

  (6)   the occurrence of any of the following events in relation to the
mortgage or pledge which Party B believes may adversely impact its creditor’s
rights:

  (i)   the mortgaged or pledged property is damaged, destroyed or its value is
reduced as a result of a third-party’s action, or of requisition, confiscation,
eminent domain revocation or redevelopment and relocation by the government,    
(ii)   the mortgaged or pledged property has been seized, impounded, frozen,
transferred, put on lien, sold by auction or subject to custody of authorities,
or a dispute has arisen over the ownership of the mortgaged or pledged property;
    (iii)   the mortgagor or pledgor breaches any provision of the
mortgage/pledge contract, or any of the representations and warranties it has
made proves to be false, wrong or incomplete;     (iv)   other events that may
endanger Party B’s rights in relation to the mortgage or pledge;

  (7)   the security is not effected, becomes ineffective, invalid, or is
rescinded or terminated, or the security provider defaults or repudiates its
obligations expressly or by conduct, or the security provider has lost its
capability to perform its obligations as a security provider in whole or in
part, or the value of the collateral decreases, which Party B believes may
adversely impact its creditor’s rights; or     (8)   other events which Party B
believes may adversely impact its creditor’s rights.

  10.4   Party B’s Remedies

10



--------------------------------------------------------------------------------



 



      Upon occurrence of any event under Article 10.2 or 10.3, Party B may
exercise one or more of the following rights:

  (1)   to stop advancing the loans;     (2)   to declare all the loans
immediately due and payable, and request Party A to repay immediately all the
due and undue principal, interest and fees;     (3)   to adjust correspondingly,
cancel or terminate Party A’s Credit Facility, or to adjust the Availability
Period;     (4)   if Party A utilizes any part of the loans for any purpose
other than as provided herein, interest on the misappropriated amount shall be
calculated and compounded for the period from the date of the misappropriation
to the date when all the principal and interest have been fully paid in
accordance with the relevant default interest rate and the interest settlement
method as provided herein;     (5)   if any principal is overdue, the interest
on such principal and on any overdue interest (including whole or part of the
principal and interest which has been accelerated), shall be calculated and
compounded for the period from the date such loan becomes overdue to the date
when all the principal and interest have been fully paid, in accordance with the
relevant default interest rate and the interest settlement method as provided
herein;         “Overdue” herein means that Party A fails to repay the loans on
the repayment date or, in case of repayment in installments, fails to repay the
relevant loans in accordance with the repayment schedule as provided herein.    
    Before any principal is overdue, the overdue interest shall be compounded in
accordance with the interest rate and the interest settlement method as provided
herein;     (6)   other remedies, including but not limited to:

  (i)   to debit Party A’s accounts at China Construction Bank in RMB or other
currencies with corresponding amount without prior notice to Party A;     (ii)  
to request Party A to provide new security satisfactory to Party B for the debts
of Party A hereunder;     (iii)   to terminate the Contract.

11. MISCELLANEOUS

  11.1   Cost Allocation         Unless otherwise agreed by the parties,
insurance, valuation/appraisal, registration, custody, authentication and
notarization arising in connection with the Contract or the security relating to
the Contract shall be borne by Party A.         All the expenses incurred by
Party B regarding realization of its creditor’s rights, such as court fees,
arbitration fees, property preservation fees, travel expenses, enforcement
expenses, valuation/appraisal fees, auction fees, notary fees, service fees,
public announcement costs, attorney’s fees, etc, shall be borne by Party A.

11



--------------------------------------------------------------------------------



 



  11.2   Use of Party A’s Information         Party A agrees that Party B is
entitled to inquire about Party A’s creditworthiness with the Credit Database or
relevant authorities established or approved by the People’s Bank of China and
the Credit Reference Agency, and that Party B is entitled to provide Party A’s
information to such Credit Database. Party A further agrees that Party B may
reasonably use and disclose Party A’s information for business purpose.     11.3
  Collection by Public Announcement         In the event that Party A fails to
repay on time any principal or interest or breaches any other contractual
obligations hereunder, Party B is entitled to report to relevant authorities and
demand repayments by means of public announcement via press.     11.4   Party
B’s Record as Evidence         Unless there is reliable and definitive evidence
to the contrary, Party B’s internal records of principal, interest, expenses and
repayment, the receipts, vouchers made or retained by Party B during the course
of drawdown, repayment and interest payment, and records and vouchers relating
to the collections by Party B shall constitute valid evidence of the
creditor-debtor relationship between the two parties. Party A shall not raise
any objection merely because the above records, receipts, vouchers are made or
retained by Party B.     11.5   No Waiver         Party B’s rights hereunder
shall not prejudice or exclude any other rights Party B is entitled to under
applicable laws, regulations and other contracts. No forbearance, extension of
time limit, preferential treatment or delay in exercising any right hereunder
shall be deemed to constitute a waiver of rights and interest hereunder or
permit or recognition of any breach of the Contract. Nor shall it restrict,
prevent or interfere with the continuous exercise of such right at a later time
or any other right, nor shall the foregoing cause Party B to be liable in any
way to the Borrower.     11.6   If Party A owes Party B any other due and
payable debts in addition to the debts hereunder, Party B may debit any of Party
A’s account at China Construction Bank in RMB or other currencies and may choose
to repay any of the due and payable debts in the order it deems appropriate.
Party A agrees not to raise any objection with respect thereto.     11.7   In
the event of any change to its address or other contact information, Party A
shall promptly notify Party B of such change in writing. Party A shall be liable
for any loss caused by its failure of giving prompt notice of such change.    
11.8   The applications for drawdown, the drawdown notifications, other vouchers
and any other legal documents which underlie the creditor-debtor relationship
hereunder shall constitute integral parts of the Contract.     11.9   Direct
Debit Right         Party B is entitled to debit, without prior notice to Party
A, any account of Party A at China Construction Bank in RMB or other currencies
to pay all amounts payable under the Contract. Party A shall assist Party B to
complete any procedures for foreign exchange settlement or sale, and Party A
shall bear the risk of exchange rate fluctuation.     11.10   Dispute Resolution

12



--------------------------------------------------------------------------------



 



      After signing of this Contract, the Parties will go to the Notary Public
to execute an enforceable letter of execution. If Party A fails to repay the
principal, interest and relevant expenses within the period agreed, Party A
agrees that Party B may apply for execution to the People’s Court with the
Notarized letter of execution. No matter whatever assets as the enforced subject
is involved, Party A agrees that Party B may enforce the execution and waive any
defense rights.         If the dispute arises from cause other than the
foregoing execution letter, such dispute shall be submitted to the People’s
court within the jurisdiction where Party B is located.         The provisions
hereunder not subject to the dispute shall remain enforceable during the process
of litigation.     11.11   Effectiveness of the Contract         The Contract
shall become effective upon:

  (i)   execution by the legal representative/(principal officer) or authorized
representative of Party A and the Contract being affixed with the company chop
of Party A; and     (ii)   execution by the principal officer or authorized
representative of Party B and the Contract being affixed with the company chop
of Party B.

  11.12   The Contract shall be executed in six (6) counterparts.     11.13  
Other Provisions agreed herein         Notwithstanding any deficiency from the
terms elsewhere in this Contract, such terms will be amended as and governed by
the terms as follows:

  (1)   Article 1 shall be amended as follows:

  a.   add “and Foreign Currency loans” after “RMB loans” in the first sentence
of the second paragraph;     b.   add “if Party A apply for RMB loans” at the
end of the second sentence;     c.   add as the last paragraph as follows:      
  “Upon Party A’s choice, Party A may utilize the Credit Facility for working
capital loans or import & export trade financing in which the working capital
loans shall not be more than RMB 100,000,000.”

  (2)   In Article 3.1 change “The parties shall undergo relevant procedures” to
“the parties shall undergo relevant procedures according to provisions of
Article 6 herein;     (3)   The first sentence of Article 4.1 is amended read to
as follows:

        The interest rate on each loan hereunder shall be an annual rate: (1) in
terms of individual RMB Loans the annual interest rate shall be 0% below (the
“Floating Percentage”) of the Base Rate; (2) in terms of foreign currency loans
the interest rate will be the rate mutually agreed by the parties when Party A
applies for advance; (“Loan Interest Rate”)

  (4)    Amend Article 4.3 as follows:

13



--------------------------------------------------------------------------------



 



      Add “If Party A plans to draw RMB Loan,” in the beginning of the first
sentence; and add the following after the last sentence: “ If Party A draw USD
Loans, the Credit Facility shall apply the Loan Interest Rate and Default
Interest Rate mutually agreed by the parties in the separate Loan Agreement when
Party A apply to draw the loan”.     (5)   At the end of Article 6.2.(4) add the
following words:         If the aforesaid at drawdown application conforms to
the provisions of this Contract and Party B’s loan policy, Party B is prohibited
from refusing to release such drawdown;     (6)   Replace the first sentence of
Article 7.5 as follows:         Party A may prepay the principal in full or in
part with written notice to Party B five (5) working days in advance.     (7)  
Delete the content of Article 8.2.(7);     (8)   Delete the wording “or any
other reason that can not be attributed to Party B” in Article 9.2.     (9)  
Amend Article 10.3 as follows:

  a.   The content of (1) shall be replaced as follows:

      “The occurrence of any of the following events which Party B believes may
adversely impact its creditor’s rights:         trustee(receiver) appointed,
shareholding restructuring, decrease of its registered capital, restructuring,
division, applying for (or subject to an application for) temporary cessation of
operation or dissolution, revocation, applying for (or subject to an application
for) bankruptcy, change of controlling shareholders/actual controllers, transfer
of material assets, suspension of production or operation, cancellation of
registration, revocation of business license;

  b.   In (2) delete the wording “Party A relieves or waives any debt of a third
party;”     c.   Delete the content of (5); and     d.   Delete the wording “or
of market change or any other reason” in (6)

  (10)   Delete the wording “the expenses in association with the legal service”
in Article 11.1.

12. REPRESENTATION

  12.1   Party A clearly understands the business scope and authorization limit
of Party B.     12.2   Party A has read the Contract. Party B, at Party A’s
request, has explained the terms of the Contract, and Party A fully understands
their meanings and corresponding legal consequences.     12.3   The execution
and performance of the Contract by Party A is in compliance with laws,
administrative regulations, rules and Party A’s articles of association (or its
other internal constitutional documents) and has been approved by its internal
competent organization and/or the competent governmental authorities.

14



--------------------------------------------------------------------------------



 



IN WITNESS whereof the Contract has been executed on the date set out at the
beginning of the Contract by:
Party A
By the legal representative (principal officer) or authorized representative:
Signature: /s/ Ricky Ng(authorized representative)
Date: March 26, 2010
Party B
By the principal officer or authorized representative:
Signature: /s/ Weiming Yang
Date: March 26, 2010
[No Body Text Below]

15